Mr. JUSTICE TRAPP, dissenting: The reading of the Commission order discloses that the Commission did not purport to direct a uniform increase of rates upon all classes of service. The initial determination of the Commission was that Union was entitled to a return of 9.25 percent on its adjusted original cost rate base. In making that determination the Commission made findings regarding the matter of Union’s costs in supplying service to the respective classifications. One must conclude that the statement “that it would be appropriate to maintain existing class-revenue relationships * * must be read in such context. The order noted that plaintiffs, denominated industrial intervenors, undertook to show a higher rate of return upon such classes of service “than the overall return received from other Illinois customers; e * V’ As to such contention, the order finds: “[§]uch studies were based upon methods of allocation of property and expenses proposed in prior rate proceedings of Union by Industrial Intervenors. The Commission is once again of the opinion that Industrial Intervenors failed to justify a departure from the formulas used by the Company in this and other preceding rate cases which were accepted by the Commission in allocating property and expenses between the various rate jurisdictions in arriving at Respondent’s Illinois operations.” In a portion of the order designated “ALLOCATION METHODS,” the order states: “The allocation methods outlined in said supplemental report, as sometimes more fully explained by witnesses of the Company, were utilized by the Respondent for determining the costs of providing electric service in Illinois. Such methods have been accepted by this Commission for rate making purposes in prior cases. With the exception of Respondent's allocation of total company Interruptible and Supplemental sales of ° 0 °, as hereinafter altered, the Commission is of the opinion that such methods are again acceptable in determining Illinois electric operational data for rate making purposes in the instant case.” The rationale of the order is further discussed in the Commission’s statement commenting upon the “current cost of service study.” It was stated: “The Commission is of the opinion that historically, Union's existing rates, have been reasonably related to the cost of providing such service to customers served under the various rate classifications and that the rates approved by this Order are reasonably justified by the record in this case. This Commission is aware, and the record in this case indicates, that the Company is currently engaged in the completion of a detailed class cost of service study which should indicate in a more definitive way the relationship of present costs to the rates applicable to various classifications of service. The cost of service study will not be available until after an Order must be entered by this Commission under the provisions of Section 36 of the Public Utilities Act. Necessarily therefor, the results of such study will not be available to this Commission and for that reason the Commission is of the opinion that it is not appropriate to make any major adjustment in the existing class-revenue relationships of the various service classifications but rather is appropriate to substantially maintain the existing relationships.” (Emphasis added.) In the light of such statements which are made findings of fact, one must conclude that the schedule of rates fixed by the Commission order incorporated the allocation of differing costs for supplying service to the intervenors, and I cannot agree with the conclusion of the majority that the Commission should be directed to order a uniform percentage of rate increase in all classes of service. I would affirm the order of the circuit court.